UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to . Commission file number: 001-14003 OMEGA PROTEIN CORPORATION (Exact name of Registrant as specified in its charter) State of Nevada 76-0562134 (State or other jurisdiction of ( I.R.S. Employer incorporation or organization) Identification No.) 2105 City West Blvd., Suite 500 Houston, Texas 77042-2838 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (713) 623-0060 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No. Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ Small reporting company ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X . Number of shares outstanding of the Registrant's Common Stock, par value $0.01 per share, on October 30, 2015: 22,246,157. OMEGA PROTEIN CORPORATION TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements and Notes Unaudited Condensed Consolidated Balance Sheet as of September 30, 2015 and December 31, 2014 3 Unaudited Condensed Consolidated Statement of Comprehensive Incomefor the three and nine months ended September 30, 2015 and 2014 4 Unaudited Condensed Consolidated Statement of Cash Flows for the nine months ended September 30, 2015 and 2014 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 PART II. OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits 47 Signatures 50 2 OMEGA PROTEIN CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (In thousands, except par value amounts) PART I. FINANCIAL INFORMATION Item 1. Financial Statements and Notes September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Deferred tax asset, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Total current liabilities Long-term debt, net of current maturities Deferred tax liability, net Pension liabilities, net Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value; 10,000,000 authorized shares; none issued — — Common Stock, $0.01 par value; 80,000,000 authorized shares; 22,296,979 and 21,587,751 shares issued and 22,221,957 and 21,527,319 shares outstanding at September 30, 2015 and December 31, 2014, respectively Capital in excess of par value Retained earnings Treasury stock, at cost – 75,022 and 60,432 shares at September 30, 2015 and December 31, 2014, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 OMEGA PROTEIN CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (In thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Revenues $ $ $ 277,015 $ 206,177 Cost of sales Gross profit Selling, general, and administrative expense Research and development expense Impairment of intangible assets — — Loss related to plant closure Loss on disposal of assets 12 Operating income Interest income 2 4 6 17 Interest expense ) Gain (loss) on foreign currency ) ) Other expense, net ) Income before income taxes Provision for income taxes Net income Other comprehensive income (loss): Foreign currency translation adjustment net of tax (expense) benefit of ($36), $243, $670 and $243, respectively 66 ) ) ) Energy swap adjustment, net of tax (expense) benefit of $45, $204, ($274) and $224, respectively ) ) ) Pension benefits adjustment, net of tax expense of $105, $80, $315 and $240, respectively Comprehensive income (loss) $ $ ) $ $ Basic earnings per share (See Note 13) $ Weighted average common shares outstanding Diluted earnings per share (See Note 13) $ Weighted average common shares and potential common share equivalents outstanding 21,797 21,258 21,626 21,122 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 OMEGA PROTEIN CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS ( I n thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss related to plant closure — Loss on disposal of assets Impairment of intangible assets — Provisions for losses on receivables 36 36 Share based compensation Deferred income taxes ) ) Unrealized loss on foreign currency fluctuations, net ) Changes in assets and liabilities: Receivables ) ) Inventories ) Prepaid expenses and other current assets ) ) Other assets ) Accounts payable ) ) Accrued liabilities Pension liability, net ) ) Other long term liabilities ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from disposition of assets 55 Acquisition of Bioriginal, net of cash acquired — ) Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments of long-term debt ) ) Proceeds from long-term debt Debt issuance costs ) — Purchase treasury stock at cost ) ) Proceeds from stock options exercised Excess tax benefit of stock options exercised Net cash (used in) provided by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SIGNIFICANT ACCOUNTING POLICIES SUMMARY OF OPERATIONS AND BASIS OF PRESENTATION Business Description Omega Protein Corporation (the “Company”) is a nutritional products company that develops, produces and delivers healthy products throughout the world to improve the nutritional integrity of foods, dietary supplements and animal feeds. The Company operates through two industry segments: animal nutrition and human nutrition. The animal nutrition segment is comprised primarily of two subsidiaries: Omega Protein, Inc. (“Omega Protein”) and Omega Shipyard, Inc. (“Omega Shipyard”). Omega Protein, the Company’s principal operating subsidiary, is the successor to a business conducted since 1913. Omega Protein produces and markets a variety of products produced from menhaden (a herring-like species of fish found in commercial quantities in the U.S. coastal waters of the Atlantic Ocean and Gulf of Mexico), including regular grade and value-added specialty fish meals, crude and refined fish oils and fish solubles. Omega Protein’s fish meal products are primarily used as a protein ingredient in animal feed for swine, aquaculture and household pets. Fish oil is utilized primarily for animal and aquaculture feeds, as well as additives to human food products and dietary supplements. Omega Protein’s fish solubles are sold primarily to livestock feed manufacturers, aquaculture feed manufacturers and for use as an organic fertilizer. Omega Protein’s business is seasonal in nature and generally has higher revenues during the third quarter of each fiscal year. A portion of Omega Protein’s production is transferred to the human nutrition segment where it is further processed and sold. Omega Shipyard owns and operates a drydock facility in Moss Point, Mississippi that is used to provide shoreside maintenance for Omega Protein’s fishing fleet and, subject to outside demand and excess capacity, occasionally for third-party vessels. The human nutrition segment, which operates under the names Nutegrity and Bioriginal, has three primary product lines: protein products, specialty oils and essential fatty acids and other nutraceutical ingredients. Nutegrity is comprised primarily of three subsidiaries: Cyvex Nutrition, Inc. (“Cyvex”), InCon Processing, L.L.C. (“InCon”) and Wisconsin Specialty Protein, L.L.C. (“WSP”). Cyvex, acquired by the Company in December 2010, is located in Irvine, California and is an ingredient provider in the nutraceutical industry. InCon, acquired by the Company in September 2011, is located in Batavia, Illinois and is a specialty processor that utilizes molecular distillation technology to concentrate Omega-3 fish oils and, subject to outside demand and excess capacity, a variety of other compound products for third-party tolling customers. WSP, acquired by the Company in February 2013, is a manufacturer and marketer of specialty dairy proteins and other related products headquartered in Madison, Wisconsin and operates a production facility in Reedsburg, Wisconsin. Bioriginal Food & Science Corp. (“Bioriginal”), acquired by the Company in September 2014 and headquartered in Saskatoon, Canada with additional operations in the Netherlands, is a supplier of plant and marine based specialty oils and essential fatty acids to the food and nutraceutical industries. See Note 2 – Acquisition of Bioriginal Food & Science Corp. for additional information related to the Company’s acquisition of Bioriginal. Basis of Presentation These interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information, the instructions to Quarterly Report on Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, certain information and footnote disclosures normally provided have been omitted. The interim financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. The year end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. In the opinion of management the accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) necessary for a fair statement of the Company’s consolidated financial position as of September 30, 2015, and the results of its operations for the three month and nine month periods ended September 30, 2015 and 2014 and its cash flows for the nine month periods ended September 30, 2015 and 2014. Quarterly operating results are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. Consolidation The consolidated financial statements include the accounts of Omega Protein Corporation and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. 6 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) Financial Statement Preparation The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the Company’s financial statements and the accompanying notes and the reported amounts of revenues and expenses during the reporting period. Actual amounts, when available, could differ from those estimates and those differences could have a material effect on the financial statements. As noted in the March 31, 2015 Quarterly Report on Form 10-Q, the Company revised the December 31, 2014 unaudited consolidated balance sheet to correct for the classification of $0.4 million of accounts payable to other long-term liabilities. This revision was not considered to be material, individually or in the aggregate, to previously issued financial statements. The revisions had no effect on the results of operations (net or comprehensive income) or financial condition (stockholders’ equity). Revenue Recognition The Company derives revenue principally from the sales of a variety of protein and oil products derived from menhaden. In addition and as a result of its acquisitions of Cyvex, InCon, WSP and Bioriginal, the Company’s revenues include sales of dietary supplements and food ingredients and products. The Company recognizes revenue for the sale of its products when price is established, collectability is reasonably assured and risk and rewards of ownership of its products and title are transferred to the customer. Shipping and Handling Amounts billed to customers associated with shipping and handling are included in revenues and the related costs are included in cost of sales. Inventories During the off-seasons, in connection with the upcoming fishing seasons, Omega Protein incurs costs (e.g., plant and vessel related labor, utilities, rent, repairs, and depreciation) that are directly related to Omega Protein’s infrastructure. These costs accumulate in inventory and are applied as elements of the cost of production of Omega Protein’s products throughout the fishing season ratably based on Omega Protein’s monthly units of production and the expected total units of production for the season. Any costs incurred during abnormal downtime related to activity at Omega Protein’s plants are charged to expense as incurred. Energy Swap Agreements The Company does not enter into financial instruments for trading or speculative purposes. Omega Protein entered into energy swap agreements to manage portions of its cash flow exposure related to the volatility of natural gas, diesel and fuel oil energy prices for its fish meal and fish oil production operations. The swaps effectively fix pricing for the quantities listed below during the consumption periods. The fair values of outstanding derivative instruments are summarized as follows: Energy Swap Consumption Period Quantity Price Per Unit Energy Swap Asset/(Liability) as of September 30, Deferred Tax Asset/(Liability) as of September 30, (in thousands) Diesel - NYMEX Heating Oil Swap October - November, 2015 488,615 Gallons $ $ ) $ Natural Gas - NYMEX Natural Gas Swap October, 2015 40,937 MMBTUs $ ) 10 Propane – Natural Gas Liquids Swap October - November, 2015 465,280 Gallons $ ) 41 Diesel - NYMEX Heating Oil Swap May - November, 2016 2,418,679 Gallons $ ) Natural Gas - NYMEX Natural Gas Swap April – October, 2016 312,450 MMBTUs $ ) 42 Propane – Natural Gas Liquids Swap June - November, 2016 1,902,590 Gallons $ ) 72 Diesel - NYMEX Heating Oil Swap May - November, 2017 358,280 Gallons $ ) 12 Natural Gas - NYMEX Natural Gas Swap April – October, 2017 124,900 MMBTUs $ ) 8 $ ) $ 7 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) Energy Swap Consumption Period Quantity Price Per Unit Energy Swap Asset/(Liability) as of December 31, 2014 Deferred Tax Asset/(Liability) as of December 31, (in thousands) Diesel - NYMEX Heating Oil Swap May - November, 2015 2,333,848 Gallons $ $ ) $ Natural Gas - NYMEX Natural Gas Swap April – October, 2015 114,000 MMBTUs $ ) 44 Propane – Natural Gas Liquids Swap June - November, 2015 1,024,800 Gallons $ ) Diesel - NYMEX Heating Oil Swap May - November, 2016 1,333,464 Gallons $ ) Propane – Natural Gas Liquids Swap June - November, 2016 341,600 Gallons $ ) 14 $ ) $ As of September 30, 2015, Omega Protein has recorded a long-term liability of $0.5 million, net of the current portion included in other current liabilities of $2.0 million, to recognize the fair value of energy swap derivatives, and has also recorded a deferred tax asset of $0.9 million associated therewith. As of December 31, 2014, Omega Protein has recorded a long-term liability of $0.7 million net of the current portion included in other current liabilities of $2.6 million to recognize the fair value of energy swap derivatives, and has also recorded a deferred tax asset of $1.2 million associated therewith. The effective portion of the change in fair value from inception to September 30, 2015 is recorded in “accumulated other comprehensive loss” in the Company’s unaudited condensed consolidated financial statements. The following table illustrates the changes recorded, net of tax, in accumulated other comprehensive loss resulting from the energy swap agreements. Three Months Ended September 30, Nine Months Ended September 30, (in thousands) Beginning balance $ ) $ $ ) $ Net (gain) loss, net of tax, reclassified to unallocated inventory cost pool 27 ) Net change associated with current period swap transactions, net of tax ) Balance as of September 30, $ ) $ ) $ ) $ ) The $1.6 million reported in accumulated other comprehensive loss as of September 30, 2015 will be reclassified to the unallocated inventory cost pool in the period when the energy consumption takes place. The amount to be reclassified, net of taxes, during the next 12 months is expected to be approximately $1.2 million. 8 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) The aggregate fair value of derivative instruments in gross liability positions as of September30, 2015 and December 31, 2014 was $2.5 million and $3.3 million, respectively. These amounts represent the maximum exposure to loss at the reporting date as a result of all of the counterparties failing to perform as contracted. As of September 30, 2015 (in thousands) Gross Amounts of Recognized Assets (Liabilities) Gross Amounts of Assets (Liabilities)Offset Net Amounts of Assets (Liabilities) Presented in the Balance Sheet Energy swap derivatives – liability position $ ) $ - $ ) As of December 31, 2014 (in thousands) Gross Amounts of Recognized Assets (Liabilities) Gross Amounts of Assets (Liabilities)Offset Net Amounts of Assets (Liabilities) Presented in the Balance Sheet Energy swap derivatives – liability position $ ) $ - $ ) If, at any time, the swaps are determined to be ineffective due to changes in the Company’s energy usage or underlying hedge agreements or assumptions, the fair value of the portion of the energy swaps determined to be ineffective will be recognized as a gain or loss in cost of sales for the applicable period. For the nine months ended September 30, 2015 and 2014, the Company recognized a gain of $0.1 million and $0 million, respectively, to cost of sales resulting from transactions associated with the ineffectiveness of diesel energy swaps. The fair value of all outstanding derivatives is determined using a model with inputs that are observable in the market or can be derived from or corroborated by observable data (level 2). Plant Closure Property, plant and equipment impairments related to the closure of Cameron, Louisiana plant are made in accordance with the impairment of long-lived assets policy. Employee severance related charges have been recognized to the extent that the amount is probable, measurable and no-future service is expected or for those still employed, recognized pro-rata over the remaining service period. Ongoing clean-up and dismantlement costs will be recognized as incurred unless obligated and measureable by a contractual commitment. See Note 3 – Plant Closure for additional information related to the charges incurred. Acquisitions, Goodwill and Other Intangible Assets All of the Company’s goodwill and other intangible assets are the result of acquisitions in the human nutrition segment. This segment is comprised of three reporting units, 1) InCon and Cyvex, 2) WSP and 3) Bioriginal. The Company has recorded goodwill and certain other identifiable intangible assets that are more fully explained in Note 2 – Acquisition of Bioriginal Food & Science Corp. and Note 9 – Goodwill and Other Intangible Assets. Accumulated Other Comprehensive Loss The components of accumulated other comprehensive (loss) gain, net of tax, included in stockholders’ equity are as follows: Changes in Accumulated Other Comprehensive Loss by Component For the Nine Months Ended September 30, 2015 (in thousands) Gains and Losses On Cash Flow Hedges Defined Benefit Pension Items Foreign currency Translation adjustment Total Balance as of December 31, 2014 $ ) $ ) $ ) $ ) Other comprehensive loss before reclassifications ) — ) ) Amounts reclassified from accumulated other comprehensive loss (a) (b) — Net current-period other comprehensive income ) ) Balance as of September 30, 2015 $ ) $ ) $ ) $ ) 9 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) Changes in Accumulated Other Comprehensive Loss by For the Nine Months Ended September 30, 2014 (in thousands) Gains and Losses On Cash Flow Hedges Defined Benefit Pension Items Foreign currency Translation adjustment Total Balance as of December 31, 2013 $ $ ) $ — $ ) Other comprehensive loss before reclassifications ) — ) ) Amounts reclassified from accumulated other comprehensive loss ) (a) (b) — Net current-period other comprehensive income ) ) ) Balance as of September 30, 2014 $ ) $ ) $ ) $ ) (a) This accumulated other comprehensive income component is reclassified to the unallocated inventory cost pool in the period when the energy consumption takes place. (b) This accumulated other comprehensive income component is included in the computation of net periodic pension costs as amortization of actuarial loss which are explained in more detail in Note 15 to the consolidated financial statements in Item 8 of the Company’s Form10-K for the fiscal year ended December 31, 2014. Recently Issued Accounting Standards In September 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2015-16 Business Combinations (Topic 805): Simplifying the Accounting for Measurement-Period Adjustments . This update eliminates the requirement for an acquirer in a business combination to account for measurement-period adjustments retrospectively. Acquirers would now recognize measurement-period adjustments during the period in which they determine the amount of the adjustment. This update is effective for annual and interim reporting periods beginning after December 15, 2015, including interim periods within those fiscal years, and should be applied prospectively to adjustments for provisional amounts that occur after the effective date with early adoption permitted for financial statements that have not been issued.
